

115 HRES 825 IH: Recognizing the impacts of climate change on outdoor recreation and supporting policies that address the causes and effects of climate change.
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 825IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Ms. DeGette (for herself, Mr. Curbelo of Florida, Ms. DelBene, and Mrs. Love) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the impacts of climate change on outdoor recreation and supporting policies that address the causes and effects of climate change. 
Whereas the outdoor recreation economy generates $887,000,000,000 in consumer spending annually and supports 7,600,000 jobs in the United States; Whereas conservation of our land, water, and climate are important principles of responsible environmental stewardship; 
Whereas the United States Global Change Research Program recently reported the Earth’s temperatures are increasing and that the last 3 years have been the warmest in recorded history, resulting in rising ocean temperatures, rising sea levels, ocean acidification, dramatic glacier melt, shorter winter seasons, reduced snowpack, and an increase in extreme weather in the United States; Whereas this increase in average temperatures threatens ecosystems, wildlife, and habitat across the United States and negatively impacts outdoor activities such as fishing, hunting, skiing, rafting, bird watching, climbing, and other activities, due to impacts on the environment and the health of people in the United States; 
Whereas natural disasters across the United States are becoming increasingly devastating, as exemplified through recent hurricanes and wildfires and increasing threats and prevalence of droughts, impacting the health of communities and economies; Whereas the impacts of climate change will increasingly threaten communities, economies, land, and water, unless addressed through mitigation and adaptation efforts; 
Whereas the impacts of climate change cause supply chain and operations disruptions, affecting the outdoor industry’s ability to manufacture, distribute, and sell products; and Whereas implementing policy solutions that address carbon emissions, clean energy, and climate change adaptation and mitigation can support a more stable climate and new economy that supports local communities, economies, and vulnerable populations: Now, therefore, be it 
That the House of Representatives— (1)recognizes the harmful impact of climate change on the lands, waters, and ecosystems used for outdoor recreation; 
(2)acknowledges the related impacts on communities and economies that depend on outdoor recreation; and (3)supports policies at the Federal, State, and local level that address the causes and effects of climate change by promoting conservation of our land and water, while supporting urban and rural populations, sustaining tourism-focused communities, and growing the economy of the United States. 
